Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 2, 4, 7-8, 10-13, 15-16, and 19 are objected to.
Claim 20 is allowed.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0282], locations 1362 and 1364 of the waveguide are labeled as “(not shown)”, however, these reference characters do appear in Fig. 13A. Additionally, location 1361 of the waveguide is also labeled as “(not shown)”. However, Fig. 13A uses reference character 1360 to label two separate parts, one of which the examiner suggests should actually be changed to “1361” and thus the “(not shown)” designation should also be removed for “location 1361 of the waveguide”.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “260” (fig. 2), “335” (fig. 8B). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1361” (see paragraph [0282] and Fig. 13A); “1492” and “1494” (see paragraph [0298] and Fig. 14C); “1496” and “1498” (see paragraph [0295] and Fig. 14B).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “402” has been used to designate both a height in Fig. 4A and the system in Fig. 4C; reference character “1360” has been used to designate both a corner region and a location of the waveguide in Fig. 13A; reference characters “1482”, “1484”, 1486”, and 14”88 have been used to designate both prisms in Figs. 14B and 14C and portions of the light path in Fig. 14E (the examiner notes that these appear to be typographical errors in Figs. 14B and 14C and should be replaced with “1492”, “1494”, “1496”, and “1498” per paragraphs [0295] and [0298] of the present specification).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objections to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 2, 4, 7-8, 10-13, 15-16, and 19 are objected to.
Claim 20 is allowable.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical device wherein the first reflector is aspherical, as generally set forth in claim 2, the device including the totality of the particular limitations recited in claim 1, from which claim 2 depends.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical device comprising a second reflector positioned relative to the first polarization selective reflector so that light from the spatial light modulator is directed by the first polarization selective reflector toward the second reflector and the second reflector directs at least a portion of the light from the spatial light modulator towards the first polarization selective reflector, as generally set forth in claim 4, the device including the totality of the particular limitations recited in claims 1 and 3, from which claim 4 depends.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical device wherein the second light directed toward the first polarization selective reflector by the second polarization selective reflector is transmitted through the first polarization selective reflector, as generally set forth in claim 7, the device including the totality of the particular limitations recited in claims 1, 5 and 6, from which claim 7 depends.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that it depends from claim 7, which is objected to above.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical device wherein the second polarization selective reflector is positioned in a second orientation substantially orthogonal to a plane that perpendicularly intersects an optical axis of the first reflector, as generally set forth in claim 10, the device including the totality of the particular limitations recited in claim 1, from which claim 10 depends.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that they depend from claim 10, which is objected to above.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical device wherein the first reflector comprises structures configured to scatter the portion of the third light directed toward the first polarization selective reflector, as generally set forth in claim 15, the device including the totality of the particular limitations recited in claim 1, from which claim 15 depends.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical device wherein a first plane defined by the first polarization selective reflector intersects, at a first acute angle, with a second plane defined by the second polarization selective reflector, and intersects, at a second acute angle, with a third plane defined by the first reflector, as generally set forth in claim 16, the device including the totality of the particular limitations recited in claim 1, from which claim 16 depends.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an illumination system comprising the optical device of claim 18; a homogenizing device configured to condition light from the light source as output light; and a diverting optic positioned to direct the output light into the optical device through the first opening, as generally set forth in claim 19, the device including the totality of the particular limitations recited in claims 1 and 18, from which claim 19 depends.

The following is an examiner’s statement of reasons for allowance:
Claim 20 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a method comprising: directing, using a first polarization selective reflector, first light toward a second polarization selective reflector; receiving, using the second polarization selective reflector, the first light and directing at least a portion of the first light toward the first polarization selective reflector as second light; receiving, using the first polarization selective reflector, the second light and directing at least a portion of the second light toward a first reflector as third light; receiving, using the first reflector, the third light and directing at least a portion of the third light toward the first polarization selective reflector as fourth light; and receiving, using the first polarization selective reflector, the fourth light and directing at least a portion of the fourth light to illuminate a spatial light modulator , as generally set forth in claim 20, the device including the totality of the particular limitations recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,150,473 to Ouderkirk et al. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, US 11,150,473 claims an optical device, comprising: a first polarization selective reflector; a second polarization selective reflector positioned relative to the first polarization selective reflector so that the first polarization selective reflector directs first light toward the second polarization selective reflector and the second polarization selective reflector directs at least a portion of the first light toward the first polarization selective reflector as second light; and a first reflector positioned relative to the first polarization selective reflector so that the first polarization selective reflector directs at least a portion of the second light received from the second polarization selective reflector toward the first reflector as third light (see claim 1, lines 1-15) and the first reflector directs at least a portion of third light toward the first polarization selective reflector (see claim 2, lines 1-5)
Regarding claim 3, US 11,150,473 claims the optical device of claim 1, wherein the first polarization selective reflector is configured to direct the portion of the third light from the first reflector toward a spatial light modulator (see claim 2, lines 5-8)
Regarding claim 18, US 11,150,473 claims the optical device of claim 1, wherein the first reflector defines a first opening so that the first light received by the first polarization selective reflector has passed through the first opening (see claim 1, lines 15-18).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 6, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gollier et al. (US 2019/0353906) (hereafter Gollier).
Regarding claim 1, Gollier discloses an optical device, comprising: a first polarization selective reflector; a second polarization selective reflector positioned relative to the first polarization selective reflector so that the first polarization selective reflector directs first light toward the second polarization selective reflector and the second polarization selective reflector directs at least a portion of the first light toward the first polarization selective reflector as second light; and a first reflector positioned relative to the first polarization selective reflector so that the first polarization selective reflector directs at least a portion of the second light received from the second polarization selective reflector toward the first reflector as third light and the first reflector directs at least a portion of third light toward the first polarization selective reflector (see at least Figs. 5A-5C and paragraph [0069], where PVH 506 is the first polarization selective reflector, PVH 406 is the second polarization selective reflector, and partial reflector 404 is the first reflector).

Regarding claim 5, Gollier discloses all of the limitations of claim 1.
Gollier also discloses that the second polarization selective reflector is positioned in a first orientation substantially parallel to a plane that perpendicularly intersects an optical axis of the first reflector (see at least Figs. 5A-5C), and the second polarization selective reflector is configured to reflect light having a polarization different from a polarization of light reflected by the first polarization selective reflector (see at least Fig. 5C and paragraph [0069], where PVH 506 reflects light 412-5, which has opposite circular polarization from light 412-2, which is reflected by PVH 406).

Regarding claim 6, Gollier discloses all of the limitations of claim 5.
Gollier also discloses that the first polarization selective reflector directs the first light toward the second polarization selective reflector by transmitting the first light (see at least Figs. 5A-5C).

Regarding claim 14, Gollier discloses all of the limitations of claim 1.
Gollier also discloses that the first polarization selective reflector has a first surface and an opposing second surface, and the first surface of the first polarization selective reflector faces both the first reflector and the second polarization selective reflector (see at least Figs. 5A-5C).

Claims 1, 3, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Haddick et al. (US 8,964,298) (hereafter Haddick).
Regarding claim 1, Haddick discloses an optical device (see Fig. 195), comprising: a first polarization selective reflector (see at least Fig. 195 and Col. 56, line 44 through Col. 57, line 10, where polarizing beam splitter film 19504, particularly the right portion of the “v” shape is the first polarization selective reflector); a second polarization selective reflector positioned relative to the first polarization selective reflector so that the first polarization selective reflector directs first light toward the second polarization selective reflector and the second polarization selective reflector directs at least a portion of the first light toward the first polarization selective reflector as second light (see at least Fig. 195 and Col. 56, line 44 through Col. 57, line 10, where polarizing beam splitter film 19504, particularly the left portion of the “v” shape is the second polarization selective reflector); and a first reflector positioned relative to the first polarization selective reflector so that the first polarization selective reflector directs at least a portion of the second light received from the second polarization selective reflector toward the first reflector as third light and the first reflector directs at least a portion of third light toward the first polarization selective reflector (see at least Fig. 195 and Col. 56, line 44 through Col. 57, line 10, where mirror 19528 is the first reflector).

    PNG
    media_image1.png
    452
    668
    media_image1.png
    Greyscale
Figure 195 is reproduced and annotated below.

Regarding claim 3, Haddick discloses all of the limitations of claim 1.
Haddick also discloses that the first polarization selective reflector is configured to direct the portion of the third light from the first reflector toward a spatial light modulator (see at least Fig. 195, Col. 56, line 44 through Col. 57, line 10, where the first polarization selective reflector, right portion of 19504, is configured to direct the portion of the third light from the first reflector 19528 toward a reflective image source 18720 and Col. 23, lines 61-66, where the reflective image source can be a spatial light modulator).

Regarding claim 9, Haddick discloses all of the limitations of claim 1.
Haddick also discloses that the first polarization selective reflector has a first surface and an opposing second surface, the first reflector faces the first surface, and the second polarization selective reflector faces the second surface (see at least Fig. 195).

Regarding claim 17, Haddick discloses all of the limitations of claim 1.
Haddick also discloses a first polarization retarder disposed adjacent to the first reflector (see at least Fig. 195 and Col. 56, line 58, where 19524 is a quarter wave retarder film adjacent to mirror 19528).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872    

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872